Citation Nr: 1718972	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than March 13, 2012, for the grant of service connection for ischemic heart disease.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1964 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal for a higher rating for PTSD was before the Board in December 2013, when it was remanded for further development.

The issues of entitlement to an increased rating for PTSD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The first communication from the Veteran to VA expressing an intent to file a claim of service connection for ischemic heart disease was received March 13, 2013.

2. An effective date of March 13, 2012 has been assigned for the Veteran's award of service connection for ischemic heart disease.


CONCLUSION OF LAW

An effective date prior to March 13, 2012, is not warranted for the award of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114 (a), 3.151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the April 2014 rating decision on appeal granted service connection for ischemic heart disease and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2015 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.


Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114 (a)(3).

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816 (b)(2).

The record reflects that the Veteran served in the Republic of Vietnam and has ischemic heart disease.  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c)(1)-(3).  Under 38 C.F.R. § 3.816 (c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816 (c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's medical records first show treatment for ischemic heart disease in April 2003.

Ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service effective August 31, 2010.

A claim of service connection for an ischemic heart disease from the Veteran was received by VA on March 13, 2013.  The rating decision on appeal awarded him service connection for ischemic heart disease effective March 13, a year prior to the date the claim was received pursuant to 38 C.F.R. § 3.114 (a)(3).

In his May 2015 substantive appeal, the Veteran and his representative argued he was entitled to an effective date of February 27, 2004, the date he filed a claim for "Agent Orange exposure related impairments."  He cited Nehmer to support his contention.

The dispositive fact in this matter is the date when the Veteran first filed a claim seeking service connection for an ischemic heart disease.  He did not have a claim of service connection for ischemic heart disease denied between September 1985 and May 1989, and did not have a pending claim of service connection for an ischemic heart disease between May 1989 and August 31, 2010.  Furthermore, his claim was received decades (and not within a year) following his separation from service.  Consequently, the above-outlined liberalizing provisions under Nehmer do not apply in the instant case.

While the Board acknowledges the Veteran's contention that he filed a claim for "Agent Orange exposure related impairments" on February 27, 2004, a review of the record reveals that claim was for "cancer caused by Agent Orange."  See February 2004 Claim.  While the Board is sympathetic to the Veteran, liberally construing the Veteran's February 2004 claim, it is clear that it is specifically a claim for cancer due to Agent Orange, and not for ischemic heart disease.

Although private medical records show that the Veteran was diagnosed with ischemic heart disease in April 2003, these records do not qualify as an informal claim for service connection, as they do not identify service connection for ischemic heart disease as a benefit sought.

As is indicated above, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  The Board is bound by governing law and regulations, and has no authority to awards benefits not authorized by the governing law.  Because the veteran is not shown to have filed a formal or informal application for service connection for ischemic heart disease prior to March 13, 2013, VA is precluded from granting an effective date for the award of service connection for ischemic heart disease prior to March 13, 2012.  An effective date prior to March 13, 2012 is not permitted under 38 C.F.R. § 3.114 (a)(3) because a claim for service connection for ischemic heart disease was not received within one year of when ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange (August 31, 2010). 

As the RO has already assigned the earliest possible effective date provided by law given the undisputed dispositive facts in this case, the law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to March 13, 2012, for the award of service connection for ischemic heart disease is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent a new VA PTSD examination in April 2016 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  In the April 2016 examination, the examiner noted the Veteran had diagnoses of PTSD and an unspecified depressive disorder, based on a review of VA medical records.  The examiner noted the etiological relationship, if any, between PTSD and the depressive disorder was unclear and could not be determined without resorting to mere speculation.  The examiner also noted any symptoms indicated on the examination report were attributable exclusively to PTSD, and did not comment on any depressive disorder symptoms.  The examiner noted the Veteran did not have any symptoms of PTSD at that time.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.  Because the April 2016 examination report did not discuss the depressive disorder, the Board finds that the examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that an additional examination be provided.

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for a higher rating for his PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (development and readjudication) of the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the PTSD on appeal; this specifically includes treatment records from the Gulf Coast Veterans Health Care System from February 2014 to the present.

2. Thereafter, the AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to assess the severity of his PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Is it at least as likely as not (a 50% or better probability) that Veteran's unspecified depressive disorder is either caused or aggravated by (the concept of aggravation must be specifically addressed), or a symptom of the Veteran's service-connected PTSD?

b) If the Veteran's depressive disorder is determined to not have been caused or aggravated by, or be a symptom of, his PTSD, please identify all psychiatric symptoms found that are attributable solely to the depressive disorder (and not also to PTSD).  Then describe the nature, frequency, and severity of all current symptoms and related impairment of social and occupational functioning attributable to the Veteran's PTSD (distinguishing any that may be attributable solely to other non-service connected psychiatric diagnoses).

Any psychiatric diagnosis or symptoms found that cannot be distinguished as due solely to nonservice-connected psychiatric disability entities must be attributed to the PTSD.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal for a higher rating for PTSD and for TDIU.  If the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


